State Farm /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 25, 2014

                                      No. 04-14-00143-CV

                                       Dennis OLIVARES,
                                            Appellant

                                                 v.

                                     STATE FARM BANK,
                                          Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 370251
                           Honorable Jason Pulliam, Judge Presiding

                                         ORDER
        On March 18, 2014, appellant filed a motion to stay the trial court proceedings in the
underlying cause pending his appeal. By order dated April 16, 2014, this court carried
appellant’s motion with the appeal because the court could not determine if the court had
jurisdiction over the appeal. The clerk’s record, which was filed in this appeal on June 24, 2014,
contains a final judgment signed by the trial court on May 8, 2014. Accordingly, it appears that
this court now has jurisdiction to consider this appeal. Because the trial court has entered a final
judgment and no further proceedings remain pending in the underlying cause, appellant’s motion
for stay is MOOT.

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court